      Case 5:18-cv-00082-JKP-ESC Document 122 Filed 10/26/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


MR. LUIS RANGEL, SETH ADOMAKO,        §
CHRISTINA CABELLO, ELISABETH          §
NGUYEN, JOSE SANCHEZ, CHRISTAL        §             SA-18-CV-00082-JKP
TURNER, MELISSA WILSON, MARTIN        §
OLOYEDE, NATHALIE YEKA,               §
TRISTEN WILSON, TERRELL WHITE,        §
DAVID W. JESSOP, DENAIRIUS            §
ROBINSONII, EMRAN ALHYASAT,           §
TERESA ANAYA, TIFFANY BROWN,          §
MED CULLINS, KEVIN D. EARLS,          §
TYHESSIA ELLIS, CRYSTAL               §
HAYDEN, RHONDA JAMES,                 §
EMMANUEL MAKARI, CHRISTOPHER
MARTIN, CATHERINE MCCARTY,
ROSHAWN SAMPSON, VICTOR
SEKGANTSO, MARK DAVIS,
CANDACE D. SMITH, LATASHA
SOLOMON, ALAN TA, GEORGE VAN-
LARE, SAUL VEGA, ROSALINDA A
VELA ESCOBAR, JUSTIN WIGGINS,
PATRICK ACHEAMPONG, JOANNA
AGUILERA, SHAWN J. AUSTIN,
KINNEY BARCUCH, YOUNGHEE
BERMINGHAM, NINA BURNS,
CHRISTIAN BURROW, MIKE DEAN,
FRANKIE EARLYJR., SHARONDA
FORD, JAYSON FOX, COURTNEY
FRAZIER, JENNIFER GAILLEY, RYAN
GRIZZLE, JEREMY HENGY, LISA
HOWARD, NATHANIEL JONES,
DERRICK KEITH, PROSPER
KISWAGA, NORMA MARTINEZ-
CANTU, KASANDRA MCGHEE,
GODFREY MOMANYI, MICHELLE
ORR, LAWRENCE OWONIKOKO,
ANDRES SALAZAR, KIMBERLY
SEARCY, LACHANNA SNEED, SCOTT
SULLIVAN, JULIO VALENCIA,
MIRANDA VAN COLEN, EDWARD
WATTS, WAYNE CARL WILLIAMS,
SEAN WILLIAMS, GLADYS
BERISTAIN, WILLIE GARRET,
RICHARD SHAW, TREVOR REED,
HEATHER MICHELLE EMMONS,

               Plaintiffs,

vs.
      Case 5:18-cv-00082-JKP-ESC Document 122 Filed 10/26/20 Page 2 of 2




ADTALEM GLOBAL EDUCATION,
INC., FORMERLY KNOWN AS DEVRY
EDUCATION GROUP, INC.; AND
DEVRY UNIVERSITY, INC.,

                  Defendants.

                                            ORDER

       Before the Court in the above-styled cause of action is the parties’ Joint Motion to Abate

[#121], by which they inform the Court that they have reached a settlement in principle that will

resolve all claims and potential claims at issue. The parties ask the Court to stay this case

through the earlier of (a) an order granting a joint motion to lift the abatement or (b) January 4,

2021. The Court will grant the motion.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Abate [#121] is

GRANTED.

       IT IS FURTHER ORDERED that this case is ABATED from the date of this Order up

through and including January 4, 2021.

       IT IS FURTHER ORDERED that the parties may jointly request the Court lift the

abatement at any time prior to January 4, 2021.

       IT IS FINALLY ORDERED that the parties file their settlement papers or before

January 4, 2021, unless the stay has been lifted.

       SIGNED this 26th day of October, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE
